            Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 1 of 24




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION


VC MACON, GA LLC,

            Plaintiff,

v.
                                                                  CIVIL ACTION NO.
VIRGINIA COLLEGE LLC, and                                          5:18‐cv‐00388‐TES
EDUCATION CORPORATION OF
AMERICA,

            Defendants.


                 ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS




           The Court has laid out the factual and procedural background of this

 receivership case in an earlier Order, which the Court incorporates by reference. [Doc.

 434, pp. 2–4].1 To briefly recap, the Court previously dismissed with prejudice Plaintiff’s

 claims for conversion, unjust enrichment, and constructive trust, and dismissed without

 prejudice Plaintiff’s claims for fraud, attorney’s fees, costs, expenses, interest, and

 punitive damages. [Id. at pp. 19–20]. In response to that Order, Plaintiff filed its Second

 Verified Amended Complaint, seeking to properly plead a fraud claim and add a claim

 of negligent misrepresentation. [Doc. 438]. Plaintiff also re‐asserted its claims for

 attorney’s fees, costs, expenses, interest, and punitive damages. Defendants once again



 1   VC Macon, LLC v. Virginia Coll. LLC, No. 5:18‐cv‐00388‐TES, 2020 WL 5079165 (M.D. Ga. Aug. 27, 2020).
        Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 2 of 24




moved to dismiss Plaintiff’s complaint, except for Plaintiff’s breach of contract claim—a

claim Defendants do not dispute. [Doc. 443]. The parties have fully briefed their

positions and the motions stands ready for the Court to rule.

                                        DISCUSSION

       A.     Legal Standard

       When ruling on a Rule 12(b)(6) motion, district courts must accept the facts set

forth in the complaint as true. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007). A

complaint survives a motion to dismiss if it alleges sufficient factual matter (accepted as

true) that states a claim for relief that is plausible on its face. McCullough v. Finley, 907

F.3d 1324, 1333 (11th Cir. 2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009)). In

fact, a well‐pled complaint “may proceed even if it strikes a savvy judge that actual

proof of those facts is improbable, and that a recovery is very remote and unlikely.”

Twombly, 550 U.S. at 556 (citations omitted).

       Although Federal Rule of Civil Procedure 8 does not require detailed factual

allegations, it does require “more than [ ] unadorned, the‐defendant‐unlawfully‐

harmed‐me accusation[s].” McCullough, 907 F.3d at 1333 (citation omitted). To decide

whether a complaint survives a motion to dismiss, district courts use a two‐step

framework. Id. The first step is to identify the allegations that are “no more than mere

conclusions.” Id. (quoting Iqbal, 556 U.S. at 679). “Conclusory allegations are not entitled

to the assumption of truth.” Id. (citation omitted). After disregarding the conclusory



                                               2
        Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 3 of 24




allegations, the second step is to “assume any remaining factual allegations are true and

determine whether those factual allegations ‘plausibly give rise to an entitlement to

relief.’’’ Id. (quoting Iqbal, 556 U.S. at 679).

       Furthermore, a complaint attacked by a 12(b)(6) motion must be dismissed if it

fails to “give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” Twombly, 550 U.S. at 555. “A plaintiff must plead more than labels and

conclusions or a formulaic recitation of the elements of a cause of action.” McCullough,

907 F.3d at 1333; see also Twombly, 550 U.S. at 555. “To be sure, a plaintiff may use legal

conclusions to structure his complaint, but legal conclusions ‘must be supported by

factual allegations.’” McCullough, 907 F.3d at 1333 (quoting Iqbal, 556 U.S. at 679). While

courts, in ruling on a motion to dismiss, must take all the factual allegations in the

complaint as true; they are not bound to accept a legal conclusion couched as a factual

allegation. Iqbal, 556 U.S. at 678. Courts must “identify conclusory allegations and then

discard them—not ‘on the ground that they are unrealistic or nonsensical’ but because

their conclusory nature ‘disentitles them to the presumption of truth.’” McCullough, 907

F.3d at 1333 (quoting Iqbal, 556 U.S. at 681).

       The issue to be decided when considering a motion to dismiss is not whether the

claimant will ultimately prevail, but “whether the claimant is entitled to offer evidence

to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

grounds by Davis v. Scheuer, 468 U.S. 183 (1984). The factual allegations in a complaint



                                                   3
        Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 4 of 24




“must be enough to raise a right to relief above the speculative level” and cannot

“merely create[] a suspicion of a legally cognizable right of action.” Twombly, 550 U.S. at

545, 555. Finally, complaints that tender “‘naked assertion[s]’ devoid of ‘further factual

enhancement’” will not survive against a motion to dismiss. Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 557). Stated differently, the complaint must allege enough

facts “to raise a reasonable expectation that discovery will reveal evidence” supporting

a claim. Twombly, 550 U.S. at 556.

       B.     Defendants’ Motion to Dismiss

       When the Court considered Plaintiff’s fraud claim in its Verified Amended

Complaint [Doc. 331], the Court found that it fell short of Rule 9(b)’s specificity

requirements. [Doc. 438, pp. 8–18]. In its Second Verified Amended Complaint, Plaintiff

seeks to allege a fraud claim in two ways: a traditional fraud claim based on

Defendants’ allegedly fraudulent misstatements made to Plaintiff and one based on a

fraudulent concealment theory, or, in other words, fraud by silence.

       Defendants attack Plaintiff’s traditional fraud claim by arguing Plaintiff makes

no showing of justified reliance or damages—two mandated elements of a Georgia

fraud claim. Defendants also argue that Plaintiff’s fraudulent concealment theory fails

because there is no “confidential relationship” between the parties, nor do the

“particular circumstances” of the case give rise to a duty to disclose. Finally, Defendants

argue that all remaining allegations fall short of Rule 9(b)’s pleading standard.



                                             4
        Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 5 of 24




              1.      Misstatements

       First, the Court will consider whether Plaintiff has stated a fraud claim based on

Defendants’ statements to Plaintiff. “In Georgia, ‘[t]he tort of fraud has five elements: a

false representation by a defendant, scienter, intention to induce the plaintiff to act or

refrain from acting, justifiable reliance by plaintiff, and damages to plaintiff.’” Am. Fam.

Life Assurance Co. of Columbus v. Intervoice, Inc., 659 F. Supp. 2d 1271, 1279 (M.D. Ga.

2009) (quoting Crawford v. Williams, 375 S.E.2d 223, 224 (Ga. 1989)). “Although the tort is

substantively controlled by state law, it is subject to certain procedural requirements

when pled in a federal court.” VC Macon, LLC v. Virginia Coll. LLC, No. 5:18‐cv‐00388‐

TES, 2020 WL 5079165, at *4 (M.D. Ga. Aug. 27, 2020). Federal Rule of Civil Procedure

9(b) provides that “[i]n alleging fraud or mistake, a party must state with particularity

the circumstances constituting fraud or mistake.” This requirement is satisfied when a

plaintiff alleges

       (1) precisely what statements were made in what documents or oral
       representations or what omissions were made, and (2) the time and place
       of each such statement and the person responsible for making (or, in the
       case of omissions, not making) same, and (3) the content of such statements
       and the manner in which they misled the plaintiff, and (4) what the
       defendants obtained as a consequence of the fraud.

Intervoice, Inc., 659 F. Supp. 2d at 1280 (quoting Ziemba v. Cascade Int’l, Inc., 256 F.3d

1194, 1202 (11th Cir. 2001)). Defendants argue that the allegedly fraudulent statements

relied on by Plaintiff, even if true, are not actionable as a matter of law because Plaintiff




                                               5
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 6 of 24




fails to allege any justifiable reliance or damages—required elements of a fraud claim

under Georgia law. [Doc. 443, p. 7].

      Plaintiff relies on the following statements from Defendants’ representatives to

support its fraud claim, which the Court accepts as true:

             On July 18, 2018, when Ryan Brewer provided the 2017 audited financial

              statements to Plaintiff, he wrote: “As you can infer from our recent

              payment history, cash is really [t]ight as we get through our seasonal drop

              in enrollment. I expect August to be slow also, but we should be back on

              track in September and October as enrollment seasonally increases.” [Doc.

              438, ¶¶ 54(i), 54(l)].

             On October 6, 2017, in response to an email Plaintiff sent to Defendants

              inquiring about their accreditation status, Brewer replied to Plaintiff: “At

              this time, we have had zero adverse finding (sic) during the handful of

              site visits that have been completed. We anticipate being fully accredited

              by ACCET sometime between March and May of 2018.” [Doc. 438, ¶

              54(p)].

             On July 6, 2015, Defendants replied to Plaintiff’s inquiry about the Kaplan

              purchase by stating that the purchase of Kaplan would “ultimately add

              [$220 million] of revenue and [$15 million] of incremental [earnings before




                                             6
        Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 7 of 24




               interest, taxes, depreciation, and amortization (“EBITDA”)] to the

               company.” [Doc. 438, ¶ 54(n)]; [Doc. 438‐2, pp. 6‐7].

              Also on July 6, 2015, Defendants represented to Plaintiff that equity group

               Willis Stein contributed [$30 million] of capital into the business, and that

               the purchase of Kaplan using preferred stock would add “almost another

               [$30 million] of equity into the calculation.” [Doc. 438, ¶ 54(o)]; [Doc. 438‐

               2, pp. 5‐6].

       Defendants argue that these statements cannot support a viable fraud claim

because they predict a future event and therefore cannot be justifiably relied on by

Plaintiff as a matter of law. [Doc. 443, p. 8 (quoting Next Century Comms. Corp. v. Ellis,

214 F. Supp. 2d 1366, 1371 (N.D. Ga. 2002))]. Plaintiff counters that it meets a recognized

exception to this rule. [Doc. 444, p. 12].

       In Denim N. Am. Holdings, LLC v. Swift Textiles, LLC, this court held that “a

promise as to future events . . . made with a present intent not to perform or where the

promisor knows that the future event will not take place” marks an exception to the rule

that fraud cannot be predicated on statements which are in the nature of promises as to

future events. 816 F. Supp. 2d 1308, 1322–23 (M.D. Ga. 2011) (emphasis added) (quoting

BTL COM Ltd. v. Vachon, 628 S.E.2d 690, 694 (Ga. Ct. App. 2006)). The court reasoned

that this exception makes sense because “if the party making the statement lacks

knowledge of or power over the matter, he cannot have a present intent not to perform



                                              7
        Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 8 of 24




or knowledge that the future event will not take place.” Id. at 1323. In Denim, the

plaintiff’s fraudulent inducement claim related to future sales projections—something

the “Defendants had both knowledge and power over.” Id. There, the plaintiff alleged

that the defendants knew the sales projections would not be achieved as promised at

the time the representation was made. Id.

       Plaintiff argues that the Defendants’ statements about accreditation status are

just like the statements about future sales projections in Denim. [Doc. 444, pp. 12–13].

Specifically, Plaintiff argues that the important point is that when Defendants made

these statements to Plaintiff, they knew they were false. [Id. at p. 12]. For example,

Plaintiff argues that when Brewer assured Plaintiff that Defendants would be

financially stable, Defendants already knew they were not accredited and that their

federal funding was in jeopardy. [Doc. 444, pp. 12–13]. But, “this exception does not

apply where the ‘promises upon which the [party] relies . . . were unenforceable as a

contract even absent any fraud at the time of their utterance.’” Feldman v. Am. Dawn,

Inc., 849 F.3d 1333, 1345 (11th Cir. 2017) (quoting Taylor v. Amisub, Inc., 368 S.E.2d 791,

793 (Ga. Ct. App. 1988)).

       Critically, the Court finds that Plaintiff never definitively alleged that when

Brewer made the allegedly fraudulent statements listed above, he had “a present intent

not to perform or knowledge that the future event will not take place.” Denim, 816 F.

Supp. 2d at 1322–23. However, in its brief opposing this motion, Plaintiff argues that



                                              8
         Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 9 of 24




        the importance of the statements made by Defendants is that at the time they were
        made to Plaintiff, Defendants knew that they were false. As set forth above, in May
        2018 when Brewer remained silent as to Defendants’ accreditation status and at the
        same time assured Plaintiff that Defendants would be financially stable, Defendants
        were already aware that they were not accredited and that their federal funding
        was not in jeopardy.”

        [Doc. 444, pp. 12–13 (emphasis added)].

        It is important to note precisely what (and where) Plaintiff is and is not saying

here. First, this portion of Plaintiff’s brief never cites to a specific paragraph in the

operative complaint. Moreover, the Court could not locate any reference to a “May

2018” statement in the operative complaint where Brewer assures Plaintiff that

Defendants will be financially stable.2 And, of course, what matters is what factual

allegations Plaintiff chose to include in its operative complaint, not in its briefs. Factual

assertions raised in Plaintiff’s brief that are not in the operative complaint are not

entitled to the presumption of truth and must be ignored by the Court. Twombly, 550

U.S. at 572. Next, Plaintiff only argues that upon learning that Defendants lost their

accreditation, they “remained silent.” [Doc. 444, p. 13]. Likewise, Plaintiff does not

allege that after learning that they had actually lost their accreditation, the Defendants

then affirmatively lied to Plaintiffs by telling them that they were still accredited.




2To the extent Plaintiff argues that Defendants committed fraud by “remaining silent” in May 2018, that
argument will be addressed in the fraudulent concealment section. However, to be clear, the Court is
unaware of any other allegation in the Second Verified Amended Complaint that Brewer made “at the
same time”—meaning in May 2018—to Plaintiffs, much less one in which he lied about Defendants’
accreditation status. See [Doc. 444, pp. 12–13].


                                                   9
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 10 of 24




       Unlike the Denim defendants who unquestionably knew that their sales

projections were wrong, Plaintiff did not include any allegation in the operative

complaint that the Defendants here knew they would not be accredited at the time they

made any representation to the contrary. True, Plaintiff alleges that Defendants became

aware they lost accreditation in May 2018. See [Doc. 438, ¶ 54(q)]. However, the only

allegedly fraudulent statement Plaintiff attributed to Defendants after May 2018 was the

July 2018 statement where Brewer wrote “[a]s you can infer from our recent payment

history, cash is really [t]ight as we get through our seasonal drop in enrollment. I expect

August to be slow also, but we should be back on track in September and October as

enrollment seasonally increases.” [Doc. 438, ¶¶ 54(i), 54(l)]. This statement does not

contain any fact that Brewer would know for a fact to be untrue. If Brewer had said,

“We are good to go on the accreditation front,” it might be a different story. Instead,

Brewer makes a prediction about the future—that Defendants would soon “be back on

track”—a statement containing no lie about their accreditation status and something

that Plaintiff does not allege Brewer knew for certain would not occur. [Id.].

       Thus, the July 18, 2018 statement cannot be justifiably relied upon and is

therefore not actionable as fraud. Brewer’s use of the words “expect” and “should”

plainly show his statement to be a prediction of a future event. Plaintiff does not allege

facts in its operative complaint that show it is “plausible” that Defendants knew this

statement was false at the time Brewer made the statement. Twombly, 550 U.S. at 556–57.



                                            10
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 11 of 24




To be clear, even assuming Brewer knew his statement was unlikely to come to fruition,

that is still not enough as the exception requires “knowledge that the future event will

not occur.” Feldman, 849 F.3d at 1345 (emphasis added) (quoting Taylor, 368 S.E.2d at

793). Therefore, in regards to this statement, Plaintiff falls short of meeting the exception

to the rule that predictions of future events may not be justifiably relied upon.

       The same is true for the October 6, 2017 statement, which uses the word

“anticipate”—another word indicating that the speaker is predicting a future event.

And, once again, nowhere in Plaintiff’s Second Verified Amended Complaint does

Plaintiff allege that Defendants knew—for a fact—that they would not be accredited at

a certain point in time in the future when Brewer made this statement.

       Further, Defendants’ July 6, 2015, statements regarding the $30 million recent

capital contribution, expected future $30 million capital contribution, and expected

future revenue and EBITDA amounts may not be justifiably relied upon. Plaintiff never

alleged that the representation of the (at the time) already‐received $30 million was

false, or that Defendants knew that the financial projections were wrong.

       Plaintiff also refers to the Defendants’ financial statements when describing its

fraud claim. See, e.g., [Doc. 438, ¶¶ 54(a), (b), 54(pp)–54(ww)]; [Motion to Dismiss

Hearing, Doc. 452, p. 29:3–4 (“Actually [Plaintiff does] make the allegation that the

financial statements were inaccurate as well.”)]. To the extent Plaintiff seeks to base a

fraud claim on the financial statements being actionable misstatements, it falls short.



                                             11
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 12 of 24




Plaintiff never alleges in its Second Verified Amended Complaint that any of the dollar

amounts in the financial statements are incorrect. What Plaintiff does seem to argue is

that the financial statements cloaked the fact that Defendants were transacting with

related entities. See [id. at p. 29:5–21]. Plaintiff’s theory misses the mark.

       Just because Plaintiff may not have known which entity Defendants transacted

with does not mean that Defendants made a misstatement to Plaintiff. Further, the

financial statements disclose related‐party transactions; Plaintiff points to these very

financial statements as evidence that Defendants “diverted money to unknown parties.”

See [id.]; [Doc. 438, ¶ 54(rr)]. Defendants’ financial statements do not “cloak” related‐

party transactions; they instead disclose their exact amount.

       Plaintiff also seems to complain in its Second Verified Amended Complaint that

the financial statements lack detail about the entities on the opposite side of various

transactions and expense line items, and that this lack of detail proves fraud. [Doc. 438,

¶¶ 54(rr)–54(ss)]. Plaintiff also claims fraud because the “Related‐Party Transactions”

section of its financial statements does not specify who the related parties are. [Doc. 438,

¶¶54(rr)–54(ss)]. It seems to the Court that Plaintiff misunderstands the purpose of

audited financial statements. To disclose every entity that a company does business

with during a fiscal year underneath each financial statement line item would be

ridiculously burdensome. If that is what Plaintiff wanted Defendants to provide them

with annually, it should have contracted to have Defendants divulge to Plaintiff its



                                               12
         Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 13 of 24




various ledgers along with all supporting documentation instead of only requiring

Defendants to provide financial statements. Just because the financial statements do not

provide as much detail as Plaintiff would like does not mean that the financial

statements contain an actionable misstatement, much less actual fraud. The financial

statements disclose the amount of Defendants’ related‐party transactions, just not in the

detail Plaintiff now wants. To the extent Plaintiff argues that Defendants had a duty to

disclose more than they did, the Court will consider that argument in the fraudulent

concealment section below.

         In sum, Plaintiff’s fraud claim based on Defendants’ alleged misstatements fails

because Plaintiff fails to allege facts that satisfy the justified reliance element of a fraud

claim.

               2.     Fraudulent concealment

         Next, the Court will consider whether Plaintiff has stated a fraud claim based on

Defendants’ alleged fraudulent concealment of information with the intent to deceive

and mislead. O.C.G.A. § 23‐2‐53 provides: “Suppression of a material fact which a party

is under an obligation to communicate constitutes fraud. The obligation to

communicate may arise from the confidential relations of the parties or from the

particular circumstances of the case.” Plaintiff argues that the “particular

circumstances” of this case “obliged Defendants to speak up” about their accreditation

issues and the impact it had on their financial condition. [Doc. 444, p. 10]. Specifically,



                                              13
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 14 of 24




Plaintiff argues that had Defendants supplied it with accurate information about their

accreditation status, an important factor to consider when predicting the Defendants’

future revenue, it would have been able to know that selling the leased property or re‐

leasing it to a third party would have been the more‐profitable path forward.

       Defendants argue that it had no duty to disclose the allegedly withheld

information to Plaintiff, and that Plaintiff fails to connect the Second Amended

Complaint’s allegations of fraudulent conduct to the harm Plaintiff allegedly suffered.

       The general rule is that there can be no fraud without an express

misrepresentation. See Miller v. Lomax, 596 S.E.2d 232, 237 (Ga. Ct. App. 2004). However,

a “party can be held liable for fraudulently concealing a material fact only if the party

has a duty to disclose or communicate the fact.” Lilliston v. Regions Bank, 653 S.E.2d 306,

310 (Ga. Ct. App. 2007) (citing Lomax, 596 S.E.2d at 238). To determine whether

Defendants had an “obligation” to update Plaintiff on their accreditation status under

O.C.G.A. § 23‐2‐53, the Court must consider whether there is a “confidential

relationship” between the parties, or whether the “particular circumstances” of this case

give rise to such an obligation.

       Easiest one first. There is no “confidential relationship” between Defendants and

Plaintiff. “Generally, business relationships are not confidential relationships.” Williams

v. Dresser Indus., Inc., 120 F.3d 1163, 1169 (11th Cir. 1997) (citing Dover v. Burns, 196 S.E.

785 (Ga. 1938)). “In cases where Georgia courts have found the existence of a



                                              14
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 15 of 24




confidential relationship in business, the parties have had either a history of business

dealings with each other or the kind of relationship that is not arms‐length, such as a

partnership or principal and agent.” Id. Further, “[t]he mere fact that one reposes trust

and confidence in another’s integrity does not create a confidential relationship.” Id. At

bottom, the inquiry is whether Plaintiff and Defendants simply had a business

relationship, or something more. Taking the allegations in Plaintiff’s complaint as true,

the Court is unable to conclude anything other than this is a textbook landlord and

tenant relationship, which is an arms‐length relationship. To hold otherwise would

mean that every landlord and tenant have a confidential relationship, thus turning

every contract dispute between landlords and tenants into a fraud case. Plaintiff has

cited to no law that supports such a theory.

       Second, the “particular circumstances” of this case do not give rise to an

obligation for Defendants to disclose accreditation information to Plaintiff. “Those cases

where Georgia courts have found particular circumstances giving rise to a duty to

disclose involve dependent relationships sufficient to overcome the will of a party.”

Mitchell v. Ford Motor Credit Co., 68 F. Supp. 2d 1315, 1320 (N.D. Ga. Nov. 25, 1998)

(citing Cochran v. Murrah, 219 S.E.2d 421, 423 (Ga. 1975)). Again, the relationship

between Plaintiff and Defendants is that of sophisticated parties to an arms‐length

business transaction, which is not a “dependent relationship[] sufficient to overcome

the will of a party.” Mitchell, 68 F. Supp. 2d at 1320.



                                              15
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 16 of 24




       In cases where Georgia courts find the “particular circumstances” to give rise to a

duty to disclose, “the parties alleged that the actions constituting fraud were committed

in violation of the terms of an existing contract regulating the particular actions.”

Williams, 120 F.3d at 1169 (referring to Gellis v. B.L.I. Constr. Co., Inc., 251 S.E.2d 800 (Ga.

Ct. App. 1978); Tower Fin. Servs., Inc. v. Jarrett, 404 S.E.2d 622 (Ga. Ct. App. 1991);

Hendrix v. Scarborough, 206 S.E.2d 42 (Ga. Ct. App. 1974)).

       With this in mind, at the January 20, 2021, Motion to Dismiss hearing, the Court

asked Plaintiff to file a supplemental brief pointing out where the contract gives rise to

an obligation for Defendants to disclose the allegedly withheld accreditation

information. Plaintiff complied, and Defendants responded. See [Doc. 453]; [Doc. 455].

       Plaintiff brought the following lease provisions to the Court’s attention in its

supplemental brief:

              It shall be an “event of default” by the Tenant if “Tenant or any Guarantor

               shall become insolvent, or shall make a transfer in fraud of creditors.”

               [Doc. 1‐1, pp. 39, 70].

              “Guarantor hereby represents and warrants that all financial statements

               submitted by Guarantor to Landlord in connection with the Lease are true

               and correct in all respects, and fairly present the financial condition of

               Guarantor.” [Doc. 1‐1, pp. 54, 87].




                                               16
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 17 of 24




             “Upon written request from Landlord to Tenant, not more often than once

              in every twelve (12) month period, Tenant will furnish Landlord with

              audited financial statements and current financial statements for Tenant

              and Guarantor not later than fourteen (14) days following such request.

              The failure to fully satisfy Landlordʹs request shall not bar another request

              for the balance of such statements prior to the expiration of said 12‐month

              period. Such statements of financial condition shall include balance sheets,

              profit and loss statements and any related footnotes.” [Doc. 1‐1, pp. 47,

              78].

       The Court will start with the “transfer in fraud of creditors” provision. [Doc. 1‐1,

pp. 39, 70]. Plaintiff alleges that Defendants diverted money to unknown parties. See

[Doc. 438, ¶ 54(rr)]. This brings us back to the earlier discussion about how Defendants

disclosed the amount of related‐party transactions, but did not disclose on the face of

their financial statements the specific entities these transactions were with. First,

Defendants did disclose the total amount of related‐party transactions on all of their

financial statements given to Plaintiff. Second, for Plaintiff to argue that just because

they do not know the name of every related entity that Defendants transacted with

during the lease term so that Defendants must have committed a “transfer in fraud of

creditors” falls well below the plausibility standard. See Iqbal, 556 U.S. at 668.




                                              17
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 18 of 24




       Next, the Court will consider the lease provisions relating to Defendants’

contractual obligation to provide Plaintiff with audited financial statements. See [Doc. 1‐

1, pp. 47, 54, 78, 87]. Plaintiff argues that Defendants violated the lease provision

guaranteeing the financial statements “are true and correct in all respects, and fairly

present the financial condition of Guarantor.” [Doc. 1‐1, pp. 54, 87]; [Doc. 453, p. 2]. The

leases go on to specify that “[s]uch statements of financial condition shall include

balance sheets, profit and loss statements and any related footnotes.” [Doc. 1‐1, pp. 47,

78]. Again, Plaintiff does not allege in its complaint that any of the amounts in the

financial statements are false. And the leases speak to the type of information that must

be “true and correct” and “fairly present the financial condition of the Guarantor”—

balance sheets, profit and loss statements and any related footnotes. [Doc. 1‐1, pp. 47,

78]. Notably, Plaintiff does not allege that Defendants breached this provision. Just

because Plaintiff decided after‐the‐fact it wished it had information, such as the names

of the related parties who received management fees from 2010 to 2014, or the identity

of certain shareholders, or even certain details about accreditation, does not mean that

Defendants violated the “fairly present the financial condition of the Guarantor”

provision when the financial statements the lease contemplated were provided without

error. See [Doc. 438, ¶¶ 54(ss)–54(tt)].

       The leases also require Defendants to timely provide Plaintiff with audited

financial statements not more than once per year by a specified deadline upon request



                                             18
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 19 of 24




by Plaintiff. [Doc. 1‐1, pp. 47, 78]. Plaintiff alleges that Defendants violated this

provision of the lease by not providing the 2017 audited financial statements to Plaintiff

until July 2018, and by never providing the 2018 financial statements to Plaintiff. See

[Doc. 453, p. 2]. Defendants respond that even if this were true, it would not be an

“event of default” under the lease, much less fraud. [Doc. 455, p. 4]. The Court agrees.

       First, by the time Defendants would have provided Plaintiff with the 2018

audited financial statements sometime in 2019, the receivership was already underway,

Defendants were no longer in business and the Court had terminated the lease between

the parties, returning Plaintiff’s property to it. Second, even if Defendants had timely

provided the financial statements to Plaintiff, it would not have contained any of the

accreditation or other related‐party information that Plaintiff complains was lacking

from the financial statements that were provided. See [Motion to Dismiss Hearing, Doc.

452, p. 31:17–24 (Plaintiff admitting to the Court that there is no language in the lease

that says that if Defendants did not give accurate information about accreditation then

they are in default)].

       Plaintiff’s traditional fraud claim is due to be dismissed because it failed to

establish the justified reliance element, and Plaintiff’s fraud by silence claim is likewise

due to be dismissed because Defendants had no duty to disclose the information that

Plaintiff identified it wanted.




                                              19
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 20 of 24




       However, it is worth noting that Plaintiff’s fraud claim is also deficient in that

Plaintiff failed to properly allege damages—another required element to a Georgia

fraud claim. Intervoice, Inc., 659 F. Supp. 2d at 1279 (quoting Crawford, 375 S.E.2d at 224).

Plaintiff alleges that because of Defendants’ fraud, Plaintiff was induced to refrain from

reletting or selling the premises to a third party. See [Doc. 438, ¶¶ 54(b), (c), (h), (j), (k)].

Specifically, Plaintiff alleges that it rejected four written purchase offers of the leased

property between 2014 and 2017. See [Doc. 438, ¶ 54(h)]. Defendants argue that Plaintiff

falls short of Rule 9(b)’s specificity requirements yet again because the Second Verified

Amended Complaint lacks factual allegations that connect the alleged fraud to the loss

of the four purchase offers. [Doc. 443, p. 11].

       The purchase offers Plaintiff refers to were made in March 2014, November 2016,

and November 2017, and Plaintiff never tells the Court the date of the fourth. See [Doc.

438‐17, pp. 1–14]. Plaintiff simply alleges that “[b]ecause of the representations made by

Defendants to Plaintiff throughout the term of the Leases regarding its finances and its

ability to remain accredited and approved under the Title IV program, Plaintiff was

induced to refrain from . . . selling the leased premises to third‐parties who had

provided arms‐length purchase offers” because Defendants misled them about the true

value of the leased premises. [Doc. 438, ¶ 54(h)]. The Court finds Plaintiff’s theory of

damages inadequate for the following reasons.




                                                20
        Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 21 of 24




        First, Plaintiff never alleges specifically how Defendants’ alleged

misrepresentations (or omissions) led Defendants to decline any one of the purchase

offers. Plaintiff’s statement that the misstatements took place “throughout the term of

the leases” fails to connect the fraud to the harm with the specificity required by Rule

9(b). [Doc. 438, ¶ 54(h)]. Rule 9(b) requires Plaintiff to allege “the content of such

statements and the manner in which they misled the plaintiff.” Intervoice, 659 F. Supp.

2d at 1280 (quoting Ziemba, 256 F.3d at 1202). Plaintiff alleges that Defendants made

misstatements to it over the course of a four‐year period. Plaintiff also alleges that it

denied four written purchase offers from third parties during that same time period.

What Plaintiff does not allege is how any one of the misstatements specifically caused

the Plaintiff to reject any one of the purchase offers. Plaintiff alleges

        during one or more discussions between J. Wilson LaFoe and Vernon
        Davis, Defendants were informed of Plaintiffʹs potential sale of the leased
        premises, and during this discussion Defendants expressed an interest in
        buying the lease premises. In other words, Defendants knew Plaintiff may
        sell the leased premises and that the valuation of said property was based
        upon the financial information contained within the audit reports and the
        explanation of the Notes supplied by Defendants.

[Doc. 438, 8 54(c)]. But, again, Plaintiff never alleges that any of the information

contained in the financial statements is incorrect. In sum, Plaintiff never connects the

alleged fraud to the loss of the purchase offers with enough specificity to satisfy Rule

9(b).




                                              21
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 22 of 24




       Second, the Court is skeptical whether the Plaintiff not pursuing the purchase

offers and instead maintaining the status quo under the lease with Defendants is a harm

in the first place. Plaintiff never pointed to any provision of the lease that says that if

Defendants lose their accreditation, they then default on the lease. In other words, so

long as Defendants continued paying their rent, which they were doing during the time

the purchase offers were made to Plaintiff, Plaintiff had no ability under the contractual

arrangement to oust Defendants from the premises and sell the building to a third

party. Because Defendants were paying their rent, it did not matter whether they

maintained their accreditation for the purposes of Plaintiff evaluating the purchase

offers. Because Plaintiff has failed to show damages, and because damages is a required

element of a Georgia tort claim, Plaintiff’s fraud claim is due to be denied on this

additional ground. Intervoice, Inc., 659 F. Supp. 2d at 1279 (quoting Crawford, 375 S.E.2d

at 224).

              3.     Negligent Misrepresentation

       Even if Plaintiff’s negligent misrepresentation claim is properly before the Court,

it is due to be dismissed for the same reason that Plaintiff’s fraud claim is due to be

dismissed. As Plaintiff notes in its Response to Defendants’ Motion to Dismiss,

“[n]egligent misrepresentation is similar to fraud and requires the same elements of

proof, the only difference being whether the defendant knowingly or negligently made

the misrepresentations.” [Doc. 444, p. 14 (quoting American Casual Dining, L.P. v. Moe’s



                                              22
       Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 23 of 24




Southwest Grill, L.L.C., 426 F. Supp. 2d 1356, 1365–66 (N.D. Ga. 2006))]. Because the

Court is satisfied that Plaintiff fails to properly allege the elements of justified reliance

and damages—elements to a claim for negligent misrepresentation and fraud alike—

Plaintiff’s negligent misrepresentation claim must also be dismissed.

              4.      Derivative claims

       Since Plaintiff’s fraud and negligent misrepresentation claims have been

dismissed, the derivative claims for attorney’s fees, costs, interest, and punitive

damages also fail. “The derivative claims of attorney fees and punitive damages will not

lie in the absence of a finding of compensatory damages on an underlying claim.” D.G.

Jenkins Homes, Inc. v. Wood, 282 S.E.2d 478, 482 (Ga. Ct. App. 2003). Merely derivative

claims stemming from a tort claim that has been dismissed must also be dismissed.

Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1304 (11th Cir. 2009) (citing D.G. Jenkins, 282

S.E.2d at 482). Therefore, Plaintiff’s claims for attorney’s fees, costs, interest, and

punitive damages are dismissed, but the Court will allow the portion of Plaintiff’s

attorney’s fees claim that derives from the breach of contract claim to proceed.

                                       CONCLUSION

       The Court GRANTS Defendants’ Motion to Dismiss [Doc. 443] Plaintiff’s fraud,

negligent misrepresentation, attorney’s fees, costs, interest, and punitive damages

claims. Accordingly, Plaintiff’s breach of contract claim, and related attorney’s fees

claim, is the only claim remaining in this action.



                                              23
Case 5:18-cv-00388-TES Document 456 Filed 02/24/21 Page 24 of 24




SO ORDERED, this 24th day of February, 2021.

                               S/ Tilman E. Self, III
                               TILMAN E. SELF, III, JUDGE
                               UNITED STATES DISTRICT COURT




                                 24
